DETAILED ACTION
This Office Action is in response to the Amendment filed on 02/22/2022
Claim 1-3, 5-7, 9-11, 14-20 and 23-27 are amended. 
Claim 22 is cancelled. 
Claims 1-21 and 23- 27 are pending.  

Response to Arguments
Applicant's arguments filed 02/22/2022 have been fully considered but they are not persuasive. 

Applicant in page 10 of remarks filed on 02/22/2022 argues, “Applicant's review of these portions of Ko finds that server 4000 provides the control information to mobile terminal 1000, which then communicates directly with device 2000. Claim 1 is distinguishable since the transmissions go from the external terminal to the server, and then from the server to the home appliance”
Examiner respectfully disagrees. ¶0104 of Ko specifically recites, “The server 4000 may receive communication information about the device 2000, such as a phone number or an Internet protocol (IP) address, from the mobile terminal 1000, and provide the control information directly to the device 2000 based on the communication information”. Therefore the transmission goes directly from the server to the device (appliance). Although the paragraph recites mobile terminal, it only describes receiving the communication information about the device (appliance) from the mobile terminal. The control information is described to be transmitted directly from the server to the device (appliance)   This is also illustrated in Ko Fig. 5. In step 508 The control information is shown to be transmitted directly to the device. Additionally ¶0056 teaches the server 4000 may provide the generated control information to the device 2000. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-21 and 23-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ko et. al. (US20130264383A1) hereinafter Ko in view of HA et. al. (US20140156082A1) hereinafter HA.

Regarding claim 1,
Ko teaches, A control method of an internet home appliance system comprising:
identifying, at an external terminal, first information from an information tag provided in a processing object product; (¶0101 teaches mobile terminal receive product information from the product. Fig. 1, ¶0055 and ¶0060 teaches product information is provided to terminal 1000 using tag attached or included in the product)
transmitting third information, from the server to the home appliance, wherein the third information is based on the second information; (Fig. 5 and ¶0104 teaches transmitting the server 4000 may provide the control information to the device 2000)
setting information for processing the product, at the home appliance, based on the third information; and processing the product, at the home appliance, based on the setting information. (¶0088, 0099, ¶0114, ¶0190, ¶0054 teaches the device 2000 performs an operation to process the product by sequentially performing the control commands (setting information) included in the control information.)
Ko doesn’t explicitly teach, transmitting second information, from the external terminal to a server, wherein the second information is based on the first information and includes appliance information of a home appliance registered in the server based on user information; (Ko in ¶0102 and Fig. 5 teaches providing product information (first information) and device information (appliance information) to a server. ¶0104 teaches server and device are in communication with each other. Also step S503 teaches selecting product and device using the mobile terminal the details of which is explained in ¶0071-¶0073 and teaches selecting product and device information using display of the mobile terminal.  However it doesn’t explicitly teach the appliance is registered in a server based on user information and appliance information. HA in ¶0093-¶0094 and ¶0101-¶0102 teaches home appliance registered in a server based on device information and user ID)
HA is an art in the area of interest as it teaches a home appliance which can communicate with an outside of the home appliance and an online system. A combination of HA with Ko would allow the combined system to use an application that is registered in the server using device information and user information. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the application of Ko in view of the application of HA which is registered in the server through user ID and device information. One would have been motivated to do so because by doing so it would be possible to specify relationship between user’s external terminal or mobile device and the appliance and also avoid recollecting entire device IDs of the home appliances the user has, instead identify user specific appliances, as taught by HA in ¶0099-¶0101. Doing so would make application more user friendly.

Regarding claim 2,
Ko and HA teaches, The control method of the internet home appliance system according to claim 1, wherein the information tag comprises at least one of a bar code, a QR code or a wireless communication tag, and (Ko in ¶0060 teaches the tag is a NFC tag)
the external terminal comprises a recognition module configured to recognize the information tag. (Ko in ¶0167 teaches mobile terminal includes transceiving unit that can receive product information from the tag of the product 3000)

Regarding claim 3,
Ko and HA teaches, The control method of the internet home appliance system according to claim 1, further comprising: logging in the server through the external terminal by using the user information, while implementing an application. (HA in ¶0301 teaches logging in the server)

Regarding claim 4,  
Ko and HA teaches, The control method of the internet home appliance system according to claim 3, wherein the application comprises, an integrated application that is applicable to a plurality of different home appliances; and a home appliance application that is applicable to a specific home appliance after the integrated application is implemented. (Ko in ¶0192-¶0194 and Fig. 18 teaches integrated application with home appliance application (e.g. oven, TV, Laundry) applicable to specific home appliance)

Regarding claim 5,
Ko and HA teaches, The control method of the internet home appliance system according to claim 4, wherein the information tag comprises an NFC tag, and the external terminal implements a specific application for the processing of the product, after recognizing the first information from the NFC tag and implementing the integrated application. (Ko in ¶0139-¶0143 and Fig. 12 teaches mobile terminal receiving information from tag included in the product and recognizes the product as pizza and implements specific application for processing the pizza. ¶0063 teaches using NFC tag)

Regarding claim 6,
Ko and HA teaches, The control method of the internet home appliance system according to claim 1, wherein the first information comprises the information for processing the product or information configured to determine the information for processing the product processing information. (Ko in ¶0101-¶0103 teaches server generates control information based on product information, therefore the product information is configured to determine the information for processing the product.)

Regarding claim 7,
Ko and HA teaches, The control method of the internet home appliance system according to claim 6, wherein the first information comprises home appliance information configured to perform the processing of the product. (Ko in ¶0101-¶0103 teaches the first information includes device information)

Regarding claim 8,
Ko and HA teaches, The control method of the internet home appliance system according to claim 6, wherein the first information comprises information about an application implemented in the external terminal, information about a manufacturer or brand of the product and a type of the product. (Ko in ¶0101-¶0103 teaches the first information includes product information. ¶0049 teaches product information may be one or more of information for identifying a product and determining an attribute of the product, and may include at least one of an identification value of the product, an attribute or property of the product, a type of the product, a manufacturer of the product, an identification value of a device regarding the product, a processing method of the product, and a link address for downloading the product information.)

Regarding claim 9,
Ko and HA teaches, The control method of the internet home appliance system according to claim 1, wherein the second information is equal to the first information or comprises at least predetermined part of the first information or the information for processing the product. (Ko in ¶0102 and Fig. 5 teaches mobile terminal providing second information which includes product information to a server.)

Regarding claim 10,
Ko and HA teaches, The control method of the internet home appliance system according to claim 9, wherein the third information is equal to the second information or comprises at least predetermined part of the second information or the information for processing the product. (Ko in ¶0103-¶0104 and Fig. 5 teaches third information includes control information for processing the product using the device)

Regarding claim 11,
Ko and HA teaches, The control method of the internet home appliance system according to claim 9, wherein the second information comprises product processing information that will be newly downloaded in the home appliance for the processing of the product, and an image is displayed on the external terminal to allow a user to select the product processing information that will be newly downloaded. (Ko in ¶0056 teaches server receives product information including processing method from mobile terminal. ¶0056 teaches The server 4000 may generate the control information by checking a processing method and may provide the generated control information to the device 2000. Fig. 12 and ¶0138-¶0143 teaches mobile terminal user interface for selecting product information including processing method)

Regarding claim 12,
Ko and HA teaches, The control method of the internet home appliance system according to claim 9, wherein the third information comprises product processing information that is newly downloaded in the home appliance, and the newly downloaded product processing information is set in the home appliance. (Ko in ¶0056 teaches The server 4000 may generate the control information by checking a processing method and may provide the generated control information to the device 2000. ¶0054 teaches the device 2000 performs an operation based on the received control information to process the product 3000)

Regarding claim 13,
Ko and HA teaches, The control method of the internet home appliance system according to claim 3, wherein the application comprises a home appliance application that is applicable to a specific home appliance. (Ko in ¶0192-¶0194 and Fig. 18 teaches integrated application with home appliance application (e.g. oven, TV, Laundry) applicable to specific home appliance)

Regarding claim 14,
Ko and HA teaches, The control method of the internet home appliance system according to claim 13, wherein the information tag comprises an NFC tag, and the external terminal recognizes the first information from the NFC tag and implements a specific home appliance application for the processing of the product. (Ko in ¶0139-¶0143 and Fig. 12 teaches mobile terminal receiving information from tag included in the product and recognizes the product as pizza and implements specific application for processing the pizza. ¶0063 teaches using NFC tag)

Regarding claim 15,
Ko and HA teaches, The control method of the internet home appliance system according to claim 1, wherein the external terminal recognizes the first information and implements an application. (Ko in ¶0139-¶0143 and Fig. 12 teaches mobile terminal receiving information from tag included in the product and recognizes the product as pizza and implements specific application for processing the pizza. ¶0063 teaches using NFC tag)

Regarding claim 16,
Ko and HA teaches, The control method of the internet home appliance system according to claim 1, wherein the external terminal implements an application. (Ko in ¶0139-¶0143 and Fig. 12 teaches mobile terminal receiving information from tag included in the product and recognizes the product as pizza and implements specific application for processing the pizza. ¶0063 teaches using NFC tag)

Regarding claim 17,
Ko and HA as combined doesn’t explicitly teach, The control method of the internet home appliance system according to claim 1, wherein an image for installing an application is displayed on the external terminal, unless the application is installed in the external terminal. (Although Ko in Ko in ¶0139-¶0143 and Fig. 12  teaches integrated application based on the product (pizza), it doesn’t explicitly teach an image for installing the application. HA in Fig. 5A and ¶0186 teaches an image for installing smart phone application is displayed on the smart phone)
HA is an art in the area of interest as it teaches a home appliance which can communicate with an outside of the home appliance and an online system. A further combination of HA with Ko and HA would allow the combined system to display an image for installing the application. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Ko and HA in view of HA displaying an image for installing the application. Displaying an image to install an application on a mobile terminal is known in the art as evident by HA. The claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding claim 18,
Ko and HA teaches, The control method of the internet home appliance system according to claim 1, wherein an image for registering the home appliance in the server is displayed on the external terminal, unless the home appliance is already registered in the server. (Ha in Fig. 17-18 and ¶0309 teaches mobile terminal displaying an image to register the home appliance in the server if it is not registered)

Regarding claim 19,
Ko and HA teaches, The control method of the internet home appliance system according to claim 1, wherein an image for allowing the user to select specific product processing information based on the first information is displayed on an application implemented in the external terminal. (Ko in ¶0139-¶0143 and Fig. 12 teaches mobile terminal receiving information from tag included in the product and recognizes the product as pizza and displaying image to select specific method for processing the pizza. ¶0063 teaches using NFC tag)

Regarding claim 20,
Ko and HA as combined doesn’t explicitly teach, The control method of the internet home appliance system according to claim 1, wherein the home appliance comprises, an input unit configured to receive user input for setting the information for processing the product manually; (HA in ¶0010-¶0011 and Fig. 1 teaches Knob 110)
a display unit configured to display the information for processing the product; and (¶0013 and Fig. 1 teaches state indicating unit 130 that indicates the present operation state of the washing machine, a user's course or option selection state, information on time, and so on.)
a user interface unit configured to receive a user input for starting the processing of the product based on the information for processing the product. (Fig. 1 and ¶0015 teaches control panel 100 with a run/pause selection unit 150 for putting the washing machine into operation or pause)
HA is an art in the area of interest as it teaches a home appliance which can communicate with an outside of the home appliance and an online system. A further combination of HA with Ko and HA would teach an appliance with claimed user interface and control terminal. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Ko and HA in view of HA’s control panel and user interface. One would have been motivated to do so because by doing so would allow the appliance to have a control panel with various buttons for user's operation, and may have various display units for providing information to the user as taught by HA in ¶0009.

Regarding claim 21,
Ko and HA teaches, The control method of the internet home appliance system according to claim 1, wherein the processing object product comprises clothing, and the home appliance comprises a washing machine, a dryer and a clothes management apparatus. (Ko in Fig. 1 and ¶0054-¶0055 teaches object includes clothes and appliance includes washing machine. Additionally ¶0067 and ¶0168 teaches dryer)

Regarding claim 23,
Ko teaches, An internet home appliance system comprising a server, a home appliance connected with the server by communication and registered in the server, and an external terminal connected with the server by communication, (Fig. 1 and ¶0052 teaches a system comprising a server, device (appliance) and a mobile terminal 1000. ¶0053 teaches the mobile terminal 1000 may provide the device information and the product information to the server 4000, therefore the device (appliance) is registered in the server and the mobile terminal is connected to the server by communication)
wherein the external terminal comprises a NFC module configured to identify first information from a processing object product (¶0101 teaches mobile terminal receive product information from the product. Fig. 1, ¶0055 and ¶0060 teaches product information is provided to terminal 1000 using NFC tag attached or included in the product)
and a communication module configured to transmit second information to the server, and (Ko in ¶0102 and Fig. 5 teaches mobile terminal providing product information (first information) and device information (appliance information) to a server. ¶0161 teaches mobile terminal includes mobile communication unit 1001 and the sub communication unit 1002 for provides the information to the server)
an application implemented in connection with the home appliance communicable with the server and is installed in the external terminal, and (Ko in ¶0192-¶0194 and Fig. 18 teaches integrated application with home appliance application (e.g. oven, TV, Laundry) applicable to specific home appliance. ¶0104 teaches server is communication with the device)
wherein the server comprises a communication module configured to transmit third information to the home appliance to automatically set the product processing information in the home appliance, (Fig. 5 and ¶0104 teaches the server 4000 may provide the control information to the device 2000 using a communication channel. ¶0054 teaches the device 2000 performs an operation based on the received control information to process the product 3000)
wherein the second information is transmitted from the external terminal to the server using the application registered in the server, wherein the second information is based on the first information and includes appliance information of the home appliance, (Ko in ¶0102 and Fig. 5 teaches mobile terminal providing product information (first information) and device information (appliance information) to a server. ¶0161 teaches the application module 1073 of the mobile terminal may provide at least one of the product information, the device information, and the processing method to the server 4000)
wherein the home appliance……is configured to communicate with the server that is able to specify the home appliance. (¶0104 teaches server and device are in communication with each other
Ko doesn’t teach, wherein the home appliance comprises a user interface unit configured to set product processing information and a communication module configured to connect the home appliance with the server by communication, (Ha in Fig. 1 and ¶0011-¶0015 teaches control panel 100 and can be used to set product processing information. ¶0092 teaches home appliance 20 includes a communication module for communication with the server 10)
wherein the home appliance is registered in the server using user information and ….;(Ko doesn’t teach, the appliance is registered in a server based on user information and appliance information. HA in ¶0093-¶0094 and ¶0101-¶0102 teaches home appliance registered in a server based on device information and user ID)
HA is an art in the area of interest as it teaches an online system including a server, a home appliance provided with remote control activation input means and connected to the server to enable communication therewith, and an external terminal having application for remote control of the home appliance through the server. A combination of HA with Ko would allow the combined system to be applicable to a home appliance which comprises a user interface unit configured to set product processing information and a communication module configured to connect the home appliance with the server by communication and also use an application that is registered in the server using device information and user information. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the Ko in view of HA to include a home appliance which comprises a user interface unit configured to set product processing information and a communication module configured to connect the home appliance with the server by communication. One would have been motivated to do so because by doing so the system would be applicable to appliances with control panel for user's easy access and operation (see HA 0009) and would allow remote management services by remote communication (see HA ¶0092). Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the Ko in view of HA to include an application which is registered in the server through user ID and device information. One would have been motivated to do so because by doing so would make it possible to specify relationship between user's external terminal or mobile device and the appliance and also avoid recollecting entire device IDs of the home appliances the user has, instead identify user specific appliances, as taught by HA in ¶0099-¶0101. Therefore the combination would make the system more widely applicable to various appliances and make it more user friendly.

Regarding claim 24,
Ko teaches, A control method of an internet home appliance system configured to support a home appliance to automatically set product processing information in the home appliance, the control method comprising:
identifying, at an external terminal, first information from an information tag provided in a processing object product; (¶0101 teaches mobile terminal receive product information from the product. Fig. 1, ¶0055 and ¶0060 teaches product information is provided to terminal 1000 using tag attached or included in the product)
implementing, at the external terminal, an application that is connectable with the home appliance…..; (¶0139-¶0143 and Fig. 12 teaches mobile terminal receiving information from tag included in the product and recognizes the product as pizza and implements specific application for processing the pizza.)
transmitting second information, from the external terminal to the server, to automatically set the product processing information in the home appliance after the server transmits third information to the home appliance, wherein the second information is based on the first information and the third information is based on the second information (Ko in ¶0102 and Fig. 5 teaches providing product information (first information) and device information (appliance information) to a server. ¶0103 teaches In operation S506, the server 4000 may generate the control information by using the device information, the product information. Fig. 5 and ¶0104 teaches transmitting the server 4000 may provide the control information to the device 2000.)
Ko doesn’t explicitly teach, home appliance registered in a server based on user information and appliance information; and (Ko doesn’t explicitly teach the appliance is registered in a server based on user information and appliance information. HA in ¶0093-¶0094 and ¶0101-¶0102 teaches home appliance registered in a server based on device information and user ID)
HA is an art in the area of interest as it teaches a home appliance which can communicate with an outside of the home appliance and an online system. A combination of HA with Ko would allow the combined system to use an application that is registered in the server using device information and user information. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the application of Ko in view of the application of HA which is registered in the server through user ID and device information. One would have been motivated to do so because by doing so it would be possible to specify relationship between user’s external terminal or mobile device and the appliance and also avoid recollecting entire device IDs of the home appliances the user has, instead identify user specific appliances, as taught by HA in ¶0099-¶0101. Doing so would make application more user friendly.

Regarding claim 25,
Ko and HA as combined doesn’t explicitly teach, The control method of the internet home appliance according to claim 24, further comprising: displaying an image for installing the application, unless the application is installed in the external terminal having identified the first information. (Although Ko in Ko in ¶0139-¶0143 and Fig. 12  teaches integrated application based on the product (pizza), it doesn’t explicitly teach an image for installing the application. HA in Fig. 5A and ¶0186 teaches an image for installing smart phone application is displayed on the smart phone)
HA is an art in the area of interest as it teaches a home appliance which can communicate with an outside of the home appliance and an online system. A further combination of HA with Ko and HA would allow the combined system to display an image for installing the application. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Ko and HA in view of HA displaying an image for installing the application. Displaying an image to install an application on a mobile terminal is known in the art as evident by HA. The claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding claim 26,
Ko and HA teaches, The control method of the internet home appliance according to claim 24, further comprising: displaying an image for registering the home appliance in the server, unless the home appliance is registered in the server after the external terminal identifies the first information. (Ha in Fig. 17-18 and ¶0309 teaches mobile terminal displaying an image to register the home appliance in the server if it is not registered)

Regarding claim 27,
Ko and HA teaches, The control method of the internet home appliance according to claim 24, further comprising: displaying an image for selecting specific product processing information based on the first information on the external terminal, while the application is implemented. (Ko in ¶0139-¶0143 and Fig. 12 teaches mobile terminal receiving information from tag included in the product and recognizes the product as pizza and displaying image to select specific method for processing the pizza. ¶0063 teaches using NFC tag)

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISTIAQUE AHMED whose telephone number is (571)272-7087. The examiner can normally be reached Monday to Thursday 10AM -6PM and alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on (571) 272-9774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ISTIAQUE AHMED/Examiner, Art Unit 2116                                                                                                                                                                                                        
/KENNETH M LO/Supervisory Patent Examiner, Art Unit 2116